By the Court.—Freedman, J.
—The issues were re-tried in strict conformity with the law as laid down by the majority of the commission of appeals in 65 JY. Y. 554. Under that decision the trial judge was not at liberty to grant a non-suit or direct a verdict for defendant. Whatever differences there were between the testimony of the last and the preceding trial, rather strengthened than weakened plaintiff’s case. All questions involved were, under the law laid down for the guidance of this court, fully and fairly submitted to the jury, and their verdict cannot be disturbed as being against the weight of evidence or excessive. 3N"or can I discover any error in the admission of evidence, or the refusals of the learned judge to charge -otherwise than he did charge, or the refusal to grant a new trial.
The judgment and order appealed from should be affirmed with costs.
Sanford, J., concurred.